Citation Nr: 0834727	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; daughter of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
July 1943 to February 1946 and August 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconference in September 2008.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran engaged in combat during World War II and the 
Korean Conflict.

2.  The psychiatric evidence is in relative equipoise as to 
whether the veteran has a current diagnosis of PTSD and 
whether there is a nexus between such and his extensive 
combat experiences. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for claimed PTSD is warranted.  38 U.S.C.A. § 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
regard to this appeal.   

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of PTSD should conform to the DSM IV (Diagnostic 
and Statistical Manual of Mental Disorders).  See 38 C.F.R. 
§§ 3.304(f); 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 



Factual Background

The veteran filed a claim for service connection for PTSD in 
July 2003.  Service medical records do not indicate that he 
sought psychiatric treatment during service.  

Review of the veteran's service personnel records indicates 
that he participated in action at Saipan, Marianas Islands, 
Okinawa, Ryukya Islands, and occupation of China during World 
War II.  Additional records indicate that the veteran 
participated in the assault and seizure of Inchon, Korea and 
the capture and securing of Seoul Korea.

The claims file also includes records of psychiatric 
evaluation and treatment.  In an August 2003 treatment note 
form a Vet Center, a clinician documented that the veteran 
had PTSD secondary to his combat experiences during World War 
II and the Korean Conflict.  It was noted that his 
psychiatric symptoms had increased in severity after the 
death of his wife of approximately 50 years.  Intake records 
dated in September 2003 include description of dreams and 
intrusive thoughts about combat experiences during World War 
II.  The clinician diagnosed PTSD, delayed.  It was also 
noted that the veteran was having more frequent, intense, and 
vivid intrusive thoughts of war since the recent death of the 
veteran's spouse.  

The veteran underwent a VA psychiatric examination in January 
2004.  The veteran described stressor events, including being 
hit by a piece of shrapnel and seeing a fellow serviceperson 
who helped him with his wound be hit by a piece of shrapnel.  
The veteran reported having intrusive thoughts of World War 
II after the Korean conflict.  Diagnosis was anxiety 
disorder, not otherwise specified.  The examiner wrote that 
the veteran had some symptoms of PTSD, but did not meet the 
full criteria for a diagnosis of PTSD, noting that the 
veteran had been able to have a productive life, and even 
though he had suppressed some of his symptoms, he had been 
able to do so successfully.  The examiner indicated that that 
the veteran's mild psychiatric symptoms were due to service-
connected anxiety disorder.  (Emphasis added.)

The veteran underwent an additional VA psychiatric 
examination in March 2005.  The examiner noted review of the 
claims file, to include the January 2004 VA psychiatric 
examination.  The veteran reported that he had not "really 
thought he needed help over the years," but had had weird 
dreams, which were getting to be more of a problem.  The 
veteran noted that he had more problems with sleep, 
especially since his wife had passed away, leading him to 
seek psychiatric treatment.  

Regarding DSM IV criteria, the psychiatrist reported that the 
veteran had sufficient combat experience to meet Criteria A 
for PTSD.  The examiner found that the veteran did not meet 
the other diagnostic criteria for PTSD under the DSM IV.  It 
was observed that the veteran "is bothered by the 
nightmares, but he admitted that he really would not say 
there has been any kind of significant impairment in his 
ability to function and lead a normal life over the years."  
The psychiatrist noted that the veteran had combat 
experiences, but found that he did not meet sufficient 
criteria for a diagnosis of any psychiatric disorder, to 
include PTSD.  "

Analysis

The service records and the veteran's credible testimony 
indicate that he engaged in extensive combat in two wars.  He 
has provided statements and testimony regarding specific 
combat incidents.  Thus there is no question as to multiple 
in-service stressors.  The questions that remain are whether 
he has a current diagnosis of PTSD and, if so, whether such 
is linked to his combat experiences.

In the two VA psychiatric examinations outlined above, two 
different examiners found that the veteran did not meet all 
of the diagnostic criteria for PTSD.  The psychiatrist who 
performed the January 2004 examination, however, noted that 
the veteran had some symptoms of PTSD, and indicated that the 
veteran had a service-connected anxiety disorder.  In 
addition, a clinician at a Vet Center diagnosed the veteran 
as having PSTD.  It is pertinent to note that this latter 
mental health clinician has evaluated and treated the veteran 
over a period of time.  Although there is indication that the 
death of his wife played a role in the veteran's psychiatric 
symptoms, the Vet Center clinician clearly indicated that the 
veteran's PTSD was secondary to war service, with the wife's 
death leading to increased symptoms.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Board further notes that greater 
weight may be placed on one clinician's opinion than another 
clinician's opinion depending on factors such as reasoning 
employed by the physician.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The Board accords significant weight to 
the veteran's treating clinician's diagnosis because it was 
based upon evaluation over an extended period of time, 
combined with the finding by the examiner in the January 2004 
VA examination report that the veteran had some symptoms of 
PTSD and had an anxiety disorder related to service.  After 
review of this evidence, the Board finds that the evidence in 
relative equipoise as to whether the veteran meets the 
diagnostic criteria for PTSD and whether there is competent 
evidence of a nexus between such and his combat experiences.  
With application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


